UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34166 SunPower Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3008969 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3939 North First Street, San Jose, California 95134 (Address of Principal Executive Offices and Zip Code) (408) 240-5500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated FilerT Accelerated Filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNoT The total number of outstanding shares of the registrant’s class A common stock as of April 23, 2010 was55,387,562. The total number of outstanding shares of the registrant’s class B common stock as of April 23, 2010 was 42,033,287. Index Explanatory Note On March 19, 2010, SunPower Corporation (the “Company”) filed its Annual Report on Form 10-K for the fiscal year ended January 3, 2010 (the “2009 Form 10-K”). In the 2009 Form 10-K, the Company restated (a) its consolidated financial statements as of and for the year ended December 28, 2008 and consolidated financial data for each of the quarterly periods for the year then ended as well as for the first three quarterly periods in the year ended January 3, 2010, and (b) the Selected Financial Data in Item 6 as of and for the year ended December 28, 2008. These restatements corrected misstatements identified through an independent investigation into certain unsubstantiated accounting entries on the books of our Company’s Philippines operations, as well as other errors identified by the Audit Committee’s investigation and by management and out-of-period adjustments. For a more detailed explanation of the investigation and these restatements, please see Part I — “Item 1:Financial Statements and Supplementary Data — Note 2 of Notes to Condensed Consolidated Financial Statements” and “Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations — Restatement of Previously Issued Condensed Consolidated Financial Statements” in this report and Part II — “Item 7:Management’s Discussion and Analysis of Financial Condition and Results of Operations — Restatement of Previously Issued Consolidated Financial Statements” and “Item8:Financial Statements and Supplementary Data — Note 2 of Notes to Consolidated Financial Statements” in the 2009 Form 10-K. The Company initially filed its Quarterly Report on Form 10-Q for the period ended September27, 2009 on November2, 2009 (“September 2009 Form 10-Q”).In this amendment to the September 2009 Form 10-Q (this “Amendment”), the Company is presenting restated condensed consolidated financial statements for the third quarter ended September27, 2009 and September28, 2008 (the “Restated Periods”). These restated financial statements reflect correctionsof misstatements identified through the independent investigation referred to above, other errors identified by the investigation and by management and out-of-period adjustments. The following items of the September 2009 Form 10-Q are being amended in this Amendment: · Part I – “Item 1: Financial Statements” · Part I – “Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations” · Part I – “Item 4: Controls and Procedures” · Part II – “Item 6: Exhibits” In accordance with SEC regulations, new certifications of the Company’s Chief Executive Officer and Chief Financial Officer were executed in connection with this Amendment and have been filed as exhibits to this Amendment. No other items included in the September 2009 Form 10-Q have been amended in this Amendment, and such items remain in effect as of November 2, 2009. The Company believes that presenting this information regarding the Restated Periods in this Amendment allows investors to review the restated financial statements and related information for the Restated Periods in more detail. The Company has not filed an amendment to its Quarterly Report on Form 10-Q for the quarter ended September 28, 2008. Accordingly, investors should not rely on the financial information and other disclosures in the Quarterly Report on Form 10-Q for the period ended September 28, 2008, but should refer to the restated condensed consolidated financial statements for the quarter ended September 28, 2008 included in this Amendment. This Amendment should be read in conjunction with the 2009 Form 10-K and the other filings made by the Company with the Securities and Exchange Commission (“SEC”) subsequent to the filing of the 2009 Form 10-K. 2 SunPower Corporation INDEX TO FORM 10-Q/A Page PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheets as of September 27, 2009 and December 28, 2008 4 Condensed Consolidated Statements of Operations for the three and nine months ended September 27, 2009 and September 28, 2008 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 27, 2009 andSeptember 28, 2008 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 4. Controls and Procedures 52 PART II. OTHER INFORMATION 53 Item 6. Exhibits 53 Signatures 54 Index to Exhibits 55 3 Index PART I. FINANCIAL INFORMATION Item1. Financial Statements SunPower Corporation Condensed Consolidated Balance Sheets (In thousands, except share data) (unaudited) September 27, December28, 2008 (1) (As Restated) Assets Current assets: Cash and cash equivalents $ $ 202,331 Restricted cash and cash equivalents, current portion 13,240 Short-term investments 17,179 Accounts receivable, net 194,222 Costs and estimated earnings in excess of billings 29,750 Inventories 248,255 Advances to suppliers, current portion 43,190 Prepaid expenses and other current assets Total current assets 849,902 Restricted cash and cash equivalents, net of current portion 162,037 Long-term investments 23,577 Property, plant and equipment, net 622,484 Goodwill 196,720 Other intangible assets, net 39,490 Advances to suppliers, net of current portion 119,420 Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ 259,429 Accrued liabilities 136,116 Billings in excess of costs and estimated earnings 15,634 Short-term debt — Convertible debt, current portion — Customer advances, current portion Total current liabilities Long-term debt 54,598 Convertible debt, net of current portion 357,173 Customer advances, net of current portion 91,359 Long-term deferred tax liability Other long-term liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ equity: Preferred stock, $0.001 par value, 10,042,490 shares authorized; none issued and outstanding — — Common stock, $0.001 par value, 150,000,000 shares of class B common stock authorized; 42,033,287 shares of class B common stock issued and outstanding; $0.001 par value, 217,500,000 shares of class A common stock authorized; 55,186,633 and 44,055,644 shares of class A common stock issued; 54,858,480 and 43,849,566 shares of class A common stock outstanding, at September 27, 2009 and December28, 2008, respectively 97 86 Additional paid-in capital Accumulated other comprehensive loss ) (25,611 ) Retained earnings Less: shares of class A common stock held in treasury, at cost; 328,153 and 206,078 shares at September 27, 2009 and December 28, 2008, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ As adjusted to reflect the adoption of new accounting guidance for convertible debt instruments that may be settled in cash upon conversion (see Note 1). The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index SunPower Corporation Condensed Consolidated Statements of Operations (In thousands, except per share data) (unaudited) Three MonthsEnded Nine MonthsEnded September 27, September 28, 2008 (1) September 27, September 28, 2008 (1) (As Restated) (As Restated) Revenue: Systems $ Components Total revenue Operating costs and expenses: Cost of systems revenue Cost of components revenue Research and development Sales, general and administrative Total operating costs and expenses Operating income Other income (expense): Interest income — Interest expense ) Gain on purchased options — — — Other, net ) ) ) Other income (expense), net ) Income before income taxes and equity in earnings of unconsolidated investees Income tax provision (benefit) ) Income before equity in earnings of unconsolidated investees Equity in earnings of unconsolidated investees Net income $ Net income per share of class A and class B common stock: Basic $ Diluted $ Weighted-average shares: Basic Diluted (1)As adjusted to reflect the adoption of new accounting guidance for both convertible debt instruments that may be settled in cash upon conversion and unvested share-based payment awards that contain rights to nonforfeitable dividends that are participating securities (see Note 1). The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index SunPower Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (unaudited) Nine Months Ended September 27, September 28, (As Restated) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation Depreciation Amortization of other intangible assets Impairment of investments and long-lived assets Non-cash interest expense Amortization of debt issuance costs Gain on purchased options ) — Equity in earnings of unconsolidated investees ) ) Excess tax benefits from stock-based award activity ) ) Deferred income taxes and other tax liabilities ) Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable ) ) Costs and estimated earnings in excess of billings ) ) Inventories ) Prepaid expenses and other assets ) ) Advances to suppliers Accounts payable and other accrued liabilities ) Billings in excess of costs and estimated earnings ) Customer advances ) Net cash provided by operating activities Cash flows from investing activities: Increase in restricted cash and cash equivalents ) ) Purchases of property, plant and equipment ) ) Proceeds from sale of equipment to third-party — Purchases of available-for-sale securities — ) Proceeds from sales or maturities of available-for-sale securities Cash paid for acquisitions, net of cash acquired — ) Cash paid for investments in joint ventures and other non-public companies ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt, net of issuance costs — Proceeds from issuance of convertible debt, net of issuance costs — Proceeds from offering of class A common stock, net of offering expenses — Cash paid for repurchase of convertible debt ) — Cash paid for purchased options ) — Proceeds from warrant transactions — Proceeds from exercises of stock options Excess tax benefits from stock-based award activity Purchases of stock for tax withholding obligations on vested restricted stock ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash transactions: Additions to property, plant and equipment included in accounts payable and other accrued liabilities $ — $ Non-cash interest expense capitalized and added to the cost of qualified assets Issuance of common stock for purchase acquisition Change in goodwill relating to adjustments to acquired net assets — (1)As adjusted to reflect the adoption of new accounting guidance for convertible debt instruments that may be settled in cash upon conversion (see Note 1). The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index SunPower Corporation Notes to Condensed Consolidated Financial Statements (unaudited) Note 1. THE COMPANY AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Company SunPower Corporation (together with its subsidiaries, the “Company” or “SunPower”) designs, manufactures and markets high-performance solar electric power technologies. The Company’s solar cells and solar panels are manufactured using proprietary processes, and its technologies are based on more than 15 years of research and development. The Company operates in two business segments: systemsand components. The Systems Segment generally represents sales directly to system owners of engineering, procurement, construction and other services relating to solar electric power systems that integrate the Company’s solar panels and balance of systems components, as well as materials sourced from other manufacturers. The Components Segment primarily represents sales of the Company’s solar panels and inverters to solar systems installers and other resellers, including the Company’s third-party global dealer network. The Company was a majority-owned subsidiary of Cypress Semiconductor Corporation (“Cypress”) through September 29, 2008. After the close of trading on September 29, 2008, Cypress completed a spin-off of all of its shares of the Company’s class B common stock in the form of a pro rata dividend to the holders of Cypress common stock of record as of September 17, 2008. As a result, the Company’s class B common stock trades publicly and is listed on the Nasdaq Global Select Market, along with the Company’s class A common stock. On May 4, 2009, the Company completed a public offering of 10.35 million shares of its class A common stock, at a per share price of $22.00, and received net proceeds of $218.8 million. Also on May 4, 2009, the Company issued $230.0 million in principal amount of its 4.75% senior convertible debentures (“4.75% debentures”) and received net proceeds, before payment of the net cost of the call spread overlay, of $225.0 million. Concurrent with the issuance of the 4.75% debentures, the Company paid a net cost of $26.3 million for the call spread overlay with respect to the Company’s class A common stock which are intended to effectively increase the conversion price of the 4.75% debentures (see Note 13). Recently Adopted Accounting Guidance Accounting Standards Codification (“ASC” or the “Codification”) In June 2009, the Financial Accounting Standards Board (“FASB”) issued the Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (“GAAP”) which became the single source of authoritative, nongovernmental GAAP in the United States, except for rulesand interpretive releases of the Securities and Exchange Commission (“SEC”), which are additional sources of authoritative GAAP for SEC registrants. The Codification did not change GAAP, but it introduced a new indexing structure for GAAP literature that is organized by topic in an online research system. Adoption of the Codification in the third quarter of fiscal 2009 had no impact on the Company’s condensed consolidated financial statements. Convertible Debt On December 29, 2008, the start of its 2009 fiscal year, the Company adopted new accounting guidance for convertible debt instruments that may be settled in cash upon conversion, which requires recognition of both the liability and equity components of convertible debt instruments with cash settlement features. The debt component is required to be recognized at the fair value of a similar debt instrument that does not have an associated equity component. The equity component is recognized as the difference between the proceeds from the issuance of the convertible debt and the fair value of the liability, after adjusting for the deferred tax impact. The new accounting guidance also requires an accretion of the resulting debt discount over the expected life of the convertible debt. The new accounting guidance was required to be applied retrospectively to prior periods and, accordingly, financial statements for prior periods have been adjusted to reflect its adoption. In February 2007, the Company issued$200.0 million in principal amount of its 1.25% senior convertible debentures (“1.25%debentures”). In July 2007, the Company issued $225.0 million in principal amount of its 0.75% senior convertible debentures (“0.75% debentures”). The 1.25% debentures andthe 0.75% debentures contain partial cash settlement features and are thereforesubject to the aforementioned new accounting guidance. As a result, the carrying value of the equity and debt components was retrospectively adjusted. As of December 28, 2008, the carrying value of the equity component was $61.8 million in the aggregate and the principal amount of the outstanding debentures, the unamortized discount and the net carrying value were $423.6 million, $66.4 million and $357.2 million in the aggregate, respectively (see Note 13). On a cumulative basis from the respective issuance dates of the 1.25% debentures and the 0.75% debentures through December 28, 2008, the Company has recognized $24.4 million in non-cash interest expense, excluding the related tax effects. 7 Index As a result of the Company’s adoption of the new accounting guidance, the Company’s Condensed Consolidated Balance Sheet as of December 28, 2008 has been adjusted. The impact of the Company’s adoption of the new accounting guidance on its Condensed Consolidated Balance Sheet as of December 28, 2008 is shown in its Annual Report on Form 10-K for the year ended January 3, 2010 (the “2009 Form 10-K”). As a result of the Company’s adoption of the new accounting guidance, the Company’s Condensed Consolidated Statements of Operations for the three and nine monthsended September 28, 2008 have been adjusted as follows: (In thousands) Three MonthsEnded Nine MonthsEnded As Adjusted in this Quarterly Report on Form 10-Q/A Prior to Retrospective Application of New Accounting Guidance As Adjusted in this Quarterly Report on Form 10-Q/A Prior to Retrospective Application of New Accounting Guidance Cost of systems revenue $ Cost of components revenue Operating income Interest expense ) ) ) Other, net ) ) ) Income before income taxes and equity in earnings of unconsolidated investees Income tax provision Income before equity in earnings of unconsolidated investees Net income As a result of the Company’s adoption of the new accounting guidance, the Company’s Condensed Consolidated Statement of Cash Flows for the nine monthsended September 28, 2008 has been adjusted as follows: (In thousands) As Adjusted in this Quarterly Report on Form 10-Q/A Prior to Retrospective Application of New Accounting Guidance Cash flows from operating activities: Net income $ $ Depreciation Non-cash interest expense — Amortization of debt issuance costs Deferred income taxes and other tax liabilities Net cash provided by operating activities Earnings Per Share On December 29, 2008, the Company adopted accounting guidance which clarifies that all outstanding unvested stock-based payment awards that contain rights to nonforfeitable dividends are considered participating securities for the purpose of calculating earnings per share and are subject to the two-class method. In fiscal 2007, the Company granted restricted stock awards with the same dividend rights as its other common stockholders. These unvested restricted stock awards are considered participating securities and the two-class method of computing basic and diluted earnings per share must be applied (see Note 17). Stock-based awards granted subsequent to fiscal 2007 do not contain nonforfeitable dividend rights and are not considered participating securities. The new accounting guidance was applied retrospectively to the Company’s historical results of operations and, as a result, the Company’s Condensed Consolidated Statements of Operations for the three and nine monthsended September 28, 2008 have been adjusted as follows: (In thousands, except per share data) Three MonthsEnded Nine MonthsEnded As Adjusted in this Quarterly Report on Form 10-Q/A Prior to Retrospective Application of New Accounting Guidance As Adjusted in this Quarterly Report on Form 10-Q/A Prior to Retrospective Application of New Accounting Guidance Net income $ Net income per share of class A and class B common stock: Basic $ Diluted $ Weighted-average shares: Basic Diluted 8 Index Disclosures about Derivative Instruments and Hedging Activities On December 29, 2008, the Company adopted new accounting guidance which requires entities to provide enhanced disclosures addressing the following: (a) how and why an entity uses derivative instruments; (b) how derivative instruments and related hedged items are accounted for and related interpretations; and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. The new accounting guidance had no impact on the Company’s condensed consolidated financial statements and only required additional financial statement disclosures as set forth in Note 15. Fair Value of Assets and Liabilities During the first quarter of fiscal 2009, the Company adopted accounting guidance for nonfinancial assets and liabilities that are not measured and recorded at fair value on a recurring basis. The adoption of this accounting guidance had no impact on the Company’scondensed consolidated financial statements. In April2009, the FASB issued additional accounting guidance on how to determine fair value of financial assets and liabilities when the volume and level of activity for an asset or liability have significantly decreased and how to identify transactions that are not orderly in light of the current economic environment. If the Company were to conclude that there has been a significant decrease in the volume and level of activity of an asset or liability in relation to normal market activities, quoted market values may not be representative of fair value and the Company may conclude that a change in valuation technique or the use of multiple valuation techniques may be appropriate. The accounting guidance also clarified the recognition and presentation of other-than-temporary impairments of securities to bring consistency to the timing of impairment recognition, and provide clarity to investors about the credit and noncredit components of impaired debt securities that are not expected to be sold. In addition, the accounting guidance required disclosures about fair value of financial instruments in annual financial statements of publicly traded companies to also be disclosed during interim reporting periods. The Company’s adoption of the accounting guidance in the second quarter of fiscal 2009 had no impact on the Company’s condensed consolidated financial statements and only required additional financial statement disclosures (see Notes 3, 7 and 9). Business Combinations On December 29, 2008, the Company adopted new accounting guidance which significantly changed the accounting for business combinations in a number of areas including the treatment of contingent consideration, acquisition costs, in-process research and development and restructuring costs. In addition, changes in deferred tax asset valuation allowances and acquired income tax uncertainties in a business combination after the measurement period affect income tax expense under the new accounting guidance. As a result of the Company’s adoption of the new accounting guidance, the Company reflected an asset for in-process research and development of $1.0 million in connection with its acquisition of Tilt Solar LLC (“Tilt Solar”) during the second quarter of fiscal 2009 which would have been expensed under previous accounting guidance (see Note 6). In April2009, the FASB issued new accounting guidance for the initial recognition and measurement, subsequent measurement and accounting, and disclosures for assets and liabilities arising from contingencies in business combinations. The new accounting guidance eliminates the distinction between contractual and non-contractual contingencies. The Company’s adoption of the new accounting guidance for contingent assets and liabilities acquired in business combinations during the first quarter of fiscal 2009 had no impact on its condensed consolidated financial statements. Subsequent Events In May 2009, the FASB issued new accounting guidance which established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The new accounting guidance requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for selecting that date, that is, whether that date represents the date the financial statements were issued or were available to be issued. The Company’s adoption of this accounting guidance in the second quarter of fiscal 2009 had no impact on its condensed consolidated financial statements and only required additional financial statement disclosures. The Company evaluated subsequent events through November 2, 2009, the date this Quarterly Report on Form 10-Q was filed. 9 Index Issued Accounting Guidance Not Yet Adopted With the exception of those discussed below, there has been no issued accounting guidance not yet adopted by the Company that it believesis of significance, or of potential significance. Share Lending Arrangements In June 2009, the FASB issued new accounting guidance that will change how companies account for share lending arrangements that are executed in connection with convertible debt offerings or other financings. The new accounting guidance requires all such share lending arrangements to be valued and amortized to interest expense in the same manner as debt issuance costs. As a result of the new accounting guidance, existing share lending arrangements relating to the Company’s class A common stock will be required to be measured at fair value and amortized to interest expense in its consolidated financial statements. In addition, in the event that counterparty default pursuant to the share lending agreement becomes probable, the Company will be required to recognize an expense equal to the then fair value of the unreturned loaned shares, net of any probable recoveries. The new accounting guidance is effective for fiscal years beginning after December 15, 2009 (the Company’s first quarter of fiscal 2010) and retrospective adoption is required for all periods presented. In connection with the issuance of the 1.25% debentures and 0.75% debentures, the Company loaned approximately 2.9 million shares of its class A common stock to Lehman Brothers International (Europe) Limited (“LBIE”) and approximately 1.8 million shares of its class A common stock to Credit Suisse International (“CSI”) under share lending arrangements. The new accounting guidance will result in higher non-cash amortization of imputed share lending costs in current and prior periods, as well as a material non-cash loss resulting from Lehman Brothers Holding Inc. (“Lehman”) filing of a petition for protection under Chapter 11 of the U.S. bankruptcy code on September 15, 2008, and LBIE commencing administration proceedings (analogous to bankruptcy) in the United Kingdom. The then fair value of the approximately 2.9 million shares of the Company’s class A common stock loaned and unreturned by LBIE is approximately $241 million, which will be expensed retrospectively in the third quarter of fiscal 2008, before consideration of any potential recoveries and related tax effects. The Company is currently determining the full impact that the January 2010 adoption of this new accounting guidance will have on its current and prior-period’s consolidated financial statements. Variable Interest Entities In June 2009, the FASB issued new accounting guidance regarding consolidation of variable interest entities to eliminate the exemption for qualifying special purpose entities, provide a new approach for determining which entity should consolidate a variable interest entity, and require an enterprise to regularly perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a variable interest entity.The new accounting guidance is effective for fiscal years beginning after November15, 2009 and earlier application is prohibited.The Company is currently evaluating the potential impact of the adoption of the new accounting guidance on its condensed consolidated financial statements. Revenue Arrangements with Multiple Deliverables In October 2009, the FASB issued new accounting guidance for revenue arrangements with multiple deliverables. Specifically, the new guidance requires an entity to allocate arrangement consideration at the inception of an arrangement to all of its deliverables based on their relative selling prices.In addition, the new guidance eliminates the use of the residual method of allocation and requires the relative-selling-price method in all circumstances in which an entity recognizes revenue for an arrangement with multiple deliverables.The new accounting guidance is effective in the fiscal year beginning on or after June 15, 2010.Early adoption is permitted.The Company plans to adopt the new accounting guidance in the first quarter of fiscal 2010 and apply the prospective application for new or materially modified arrangements with multiple deliverables. The Company does not anticipate the adoption of the new accounting guidance to have a material impact on its condensed consolidated financial statements. Fiscal Years The Company reports on a fiscal-year basis and ends its quarters on the Sunday closest to the end of the applicable calendar quarter, except in a 53-week fiscal year, in which case the additional week falls into the fourth quarter of that fiscal year. Fiscal year 2009 consists of 53 weeks while fiscal year 2008 consists of 52 weeks. The third quarter of fiscal 2009 ended on September 27, 2009 and the third quarter of fiscal 2008 ended on September 28, 2008. Basis of Presentation The accompanying condensed consolidated interim financial statements have been prepared pursuant to the rules and regulations of the SEC regarding interim financial reportingand include the accounts of the Company and all of its subsidiaries. Intercompany transactions and balances have been eliminated in consolidation. The year-end Condensed Consolidated Balance Sheet data was derived from audited financial statements as adjusted for the Company’s adoption of new accounting guidance for convertible debt instruments that may be settled in cash upon conversion discussed above. Accordingly, these financial statements do not include all of the information and footnotes required by GAAP for complete financial statements and should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 28, 2008. 10 Index The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America ("United States" or "U.S.") requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Significant estimates in these financial statements include percentage-of-completion for construction projects, allowances for doubtful accounts receivable and sales returns, inventory write-downs, estimates for future cash flows and economic useful lives of property, plant and equipment, goodwill, other intangible assets and other long-term assets, asset impairments, valuation of auction rate securities, investments in joint ventures, certain accrued liabilities including accrued warranty reserves, valuation of debt without the conversion feature, income taxes and tax valuation allowances. Actual results could materially differ from those estimates. In the opinion of management, the accompanying condensed consolidated interim financial statements contain all adjustments, consisting only of normal recurring adjustments, which the Company believes are necessary for a fair statement of the Company’s financial position as of September 27, 2009 and its results of operations for the three and nine months ended September 27, 2009 and September 28, 2008 and its cash flows for the nine months ended September 27, 2009 and September 28, 2008. These condensed consolidated interim financial statements are not necessarily indicative of the results to be expected for the entire year. Note 2. RESTATEMENT OF PREVIOUSLY ISSUED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On November 16, 2009, the Company announced that its Audit Committee commenced an independent investigation into certain accounting and financial reporting matters at the Company’s Philippines operations (“SPML”). The Audit Committee retained independent counsel, forensic accountants and other experts to assist it in conducting the investigation. As a result of the investigation, the Audit Committee concluded that certain unsubstantiated accounting entries were made at the direction of the Philippines-based finance personnel in order to report results for manufacturing operations that would be consistent with internal expense projections. The entries generally resulted in an understatement of the Company’s cost of goods sold (referred to as “cost of revenue” in the Condensed Consolidated Statement of Operations). The Audit Committee concluded that the efforts were not directed at achieving the Company’s overall financial results or financial analysts’ projections of the Company’s financial results. The Audit Committee also determined that these accounting issues were confined to the accounting function in the Philippines. Finally, the Audit Committee concluded that executive management neither directed nor encouraged, nor was aware of, these activities and was not provided with accurate information concerning the unsubstantiated entries. In addition to the unsubstantiated entries, during the Audit Committee investigation various accounting errors were discovered by the investigation and by management. See Part I — “Item 4: Controls and Procedures” of this report. The nature of the restatement adjustments and the impact of the adjustments for the three and nine months ended September 27, 2009 and September 28, 2008 are shown in the following table (in thousands): Three MonthsEnded Nine MonthsEnded September 27, September 28, September 27, September 28, 2008 (1) Investigation related adjustments $ $ ) $ ) $ ) Errors identified during course of investigation ) Out-of-period adjustments ) Total adjustments ) ) ) Income tax effect of adjustments ) Increase (decrease) in net income $ $ ) $ ) $ ) Includes the correction of errors identified that occurred in fiscal 2007 and 2006 that were determined to be immaterial both individually and in the aggregate to those years. Consequently, a total of approximately $0.6 million and $0.5 million of pre-tax expense and after tax expense, respectively, identified in fiscal 2007 were recorded in the three months ended March 30, 2008 as well as a total of approximately $0.4 million of both pre-tax income and after tax income identified in fiscal 2006 were recorded in the three months ended March 30, 2008. Investigation Related Adjustments: As noted above, the Audit Committee’s investigation found that unsubstantiated entries (a) were made at the direction of the Philippines-based finance personnel in order to report results for manufacturing operations that would be consistent with internal expense projections, (b) generally resulted in an understatement of the Company’s cost of goods sold, and (c) were not directed or encouraged by or done with the knowledge of, executive management. During the course of the investigation, various accounting errors which required adjustments were also identified. Adjustments for these unsubstantiated entries and errors affected cost of goods sold and the following balance sheet accounts: 11 Index Ÿ Accounts payable and accrued liabilities:The investigation found that certain expenses were understated by (a) not sufficiently accruing expenses or (b) reversing previously recorded expenses through manual journal entries that were not based on actual transactions or reasonable estimates of expenses. The accounts primarily affected were accruals for manufacturing expenses such as subcontracted wafering costs, electricity, and freight and other accrued expenses. Unsubstantiated entries were also recorded to reduce uninvoiced receipts liability accounts, with an offsetting reduction to cost of goods sold. Ÿ Inventories:The investigation found that unsubstantiated entries were made to increase inventory and decrease cost of goods sold by adjusting variance capitalization amounts. In addition, inventory obsolescence was understated for materials used in-house by wafering services of silicon ingots. Errors Identified during Course of Investigation: Through the investigation, errors were also found in the Philippines relating to inventories, prepaid expenses and other current assets, property, plant and equipment, and accounts payable and accrued liabilities. The primary categories of these adjustments are discussed below: Ÿ Inventories:The Company recorded corrections related to accounting for inventories in-transit and scrap, as well as the methodology used to calculate the capitalization of inventory variances. Ÿ Prepaid expenses and other current assets: Certain foreign individual income tax filings prepared for employees on foreign assignments contained omissions of taxable income.The amount of the estimated tax understatement plus interest and penalties less any employee receivables generated by the filing of amended returns has been included in the restated financials. Ÿ Property plant and equipment:In some instances, depreciation expense was not recorded in the proper period. Ÿ Accounts payable and accrued liabilities:Vendor credits were not properly applied and certain employee bonuses were not correctly accrued. Out-Of-Period Adjustments: The Company also recorded out-of-period adjustments during the restatement periods that were previously considered to be immaterial. These adjustments related to systems revenue, inventories, accounts payable and accruals and stock-based compensation. As part of the restatement these adjustments have now been reflected in the quarterly period in which a substantial portion of the errors arose. The primary categories of these adjustments are discussed below: Ÿ Systems revenue: The Company determined it had improperly deferred revenue earned in 2008 due to the improper application of multiple element accounting.In addition, the Company recorded revenue adjustments for several solar system contracts in 2008 for which costs to complete had not been properly estimated.Also, the Company incorrectly recorded a materials-only sale using the percentage-of-completion method. Ÿ Inventories:Various inventory adjustments were the result of the improper accounting for consigned inventory, in-transit inventories, and standard costing. Ÿ Accounts payable and accruals:The Company noted several under and over accruals of operating expenses. Ÿ Stock based compensation:The Company determined it had recorded excess stock based compensation expense due to a spreadsheet error. Ÿ The Company has also made some minor revisions to disclosures in connection with this Amendment. 12 Index The table below summarizes: (i) the adjustments related to the investigation; (ii) errors identified during the course of the investigation; and (iii) out-of-period adjustments on the Condensed Consolidated Balance Sheet as of September 27, 2009. September 27, 2009 As Previously Reported (1) Restatement Adjustments As Restated Assets Current assets: Cash and cash equivalents $ $ - $ Restricted cash and cash equivalents, current portion - Short-term investments - Accounts receivable, net - Costs and estimated earnings in excess of billings - Inventories ) Advances to suppliers, current portion ) Prepaid expenses and other current assets Total current assets ) Restricted cash and cash equivalents, net of current portion - Long-term investments - Property, plant and equipment, net ) Goodwill - Other intangible assets, net - Advances to suppliers, net of current portion - Other long-term assets ) Total assets $ $ ) $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities ) Billings in excess of costs and estimated earnings - Short-term debt - Convertible debt, current portion - Customer advances, current portion - Total current liabilities Long-term debt - Convertible debt, net of current portion - Customer advances, net of current portion - Long-term deferred tax liability ) Other long-term liabilities ) Total liabilities ) Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 10,042,490 shares authorized; none issued and outstanding - - - Common stock, $0.001 par value, 150,000,000 shares of class B common stock authorized; 42,033,287 shares of class B common stock issued and outstanding; $0.001 par value, 217,500,000 shares of class A common stock authorized; 55,186,633 shares of class A common stock issued; 54,858,480 shares of class A common stock outstanding 97 - 97 Additional paid-in capital ) Accumulated other comprehensive loss ) - ) Retained earnings ) ) Less: 328,153 shares of class A common stock held in treasury, at cost ) - ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ $ ) $ Certain short-term warranty reserves have been revised to long-term warranty reserves to conform to the presentation in the Company's Condensed Consolidated Balance Sheets in the 2009 Form 10-K. 13 Index The table below summarizes: (i) the adjustments related to the investigation; (ii) errors identified during the course of the investigation; and (iii) out-of-period adjustments on the Condensed Consolidated Statement of Operations for the three and nine months ended September 27, 2009. Three Months Ended September 27, 2009 Nine Months Ended September 27, 2009 As Previously Reported Restatement Adjustments As Restated As Previously Reported Restatement Adjustments As Restated Revenue: Systems $ $ ) $ $ $ ) $ Components - - Total revenue ) ) Operating costs and expenses: Cost of systems revenue ) Cost of components revenue ) Research and development - - Selling, general and administrative ) - Total operating costs and expenses ) Operating income ) Other income (expense) Interest income - Interest expense ) - ) ) - ) Gain on purchased options - Other, net - ) - ) Other income (expense), net ) - ) ) - ) Income before income taxes and equity in earnings of unconsolidated investees ) Provision for (benefit from) income taxes ) ) Income before equity in earnings of unconsolidated investees ) Equity in earnings of unconsolidated investees - - Net income $ ) $ Net income per share of class A and class B common stock: Basic $ ) $ Diluted $ ) $ Weighted-average shares: Basic Diluted 14 Index The table below summarizes: (i) the adjustments related to the investigation; (ii) errors identified during the course of the investigation; and (iii) out-of-period adjustments on the Condensed Consolidated Statement of Comprehensive Income for the three and nine months ended September 27, 2009. Three Months Ended September 27, 2009 Nine Months Ended September 27, 2009 As Previously Reported Restatement Adjustments As Restated As Previously Reported Restatement Adjustments As Restated Net income $ ) $ Other comprehensive income: Translation adjustment - ) - ) Unrealized gain on derivatives, net of tax - - Unrealized gain on investments,net of tax - - - 8 - 8 Total comprehensive income $ ) $ 15 Index The table below summarizes: (i) the adjustments related to the investigation; (ii) errors identified during the course of the investigation; and (iii) out-of-period adjustments on the Condensed Consolidated Statement of Cash Flows for the nine months ended September 27, 2009. Nine Months Ended September 27, 2009 As Previously Reported Restatement Adjustments As Restated Cash flows from operating activities: Net income $ $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation - Depreciation - Amortization of other intangible assets - Impairment of investments and long-lived assets - Non-cash interest expense - Amortization of debt issuance costs - Gain on purchased options ) - ) Equity in earnings of unconsolidated investees ) - ) Excess tax benefits from stock-based award activity ) ) Deferred income taxes and other tax liabilities ) ) Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable ) - ) Costs and estimated earnings in excess of billings ) ) ) Inventories Prepaid expenses and other assets ) ) Advances to suppliers Accounts payable and other accrued liabilities ) ) Billings in excess of costs and estimated earnings ) Customer advances ) - ) Net cash provided by operating activities Cash flows from investing activities: Increase in restricted cash and cash equivalents ) - ) Purchases of property, plant and equipment ) ) Proceeds from sale of equipment to third-party - Proceeds from sales or maturities of available-for-sale securities - Cash paid for investments in joint ventures and other non-public companies ) - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt, net of issuance costs - Proceeds from issuance of convertible debt, net of issuance costs - Proceeds from offering of class A common stock, net of offering expenses - Cash paid for repurchased convertible debt ) - ) Cash paid for purchased options ) - ) Proceeds from warrant transactions - Proceeds from exercise of stock options - Excess tax benefits from stock-based award activity ) Purchases of stock for tax withholding obligations on vested restricted stock ) - ) Net cash provided by financing activities ) Effects of exchange rate changes on cash and equivalents - Net increase in cash and cash equivalents - Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ - $ Non-cash transactions: Non-cash interest expense capitalized and added to the cost of qualified assets $ $ - $ Issuance of common stock for purchase acquisition - Issuance of common stock for repurchased convertible debt - - - Change in goodwill relating to adjustments to acquired net assets - - - 16 Index The table below summarizes: (i) the adjustments related to the investigation; (ii) errors identified during the course of the investigation; and (iii) out-of-period adjustments on the Condensed Consolidated Statement of Operations for the three and nine months ended September 28, 2008. Three Months Ended September 28, 2008 Nine Months Ended September 28, 2008 As Previously Reported (1) Restatement Adjustments As Restated As Previously Reported (1) Restatement Adjustments As Restated Revenue: Systems $ Components - - Total revenue Operating costs and expenses: Cost of systems revenue Cost of components revenue Research and development - - Selling, general and administrative - - Total operating costs and expenses Operating income ) ) Other income (expense) Interest income - - Interest expense ) Other, net ) - ) ) - ) Other income (expense), net ) Income before income taxes and equity in earnings of unconsolidated investees ) ) Provision for income taxes ) ) Income before equity in earnings of unconsolidated investees ) ) Equity in earnings of unconsolidated investees Net income $ $ ) $ $ $ ) $ Net income per share of class A and class B common stock: Basic $ $ ) $ $ $ ) $ Diluted $ $ ) $ $ $ ) $ Weighted-average shares: Basic Diluted As adjusted to reflect the adoption of new accounting guidance for both convertible debt instruments that may be settled in cash upon conversion and unvested share-based payment awards that contain rights to nonforfeitable dividends that are participating securities (see Note 1). 17 Index The table below summarizes: (i) the adjustments related to the investigation; (ii) errors identified during the course of the investigation; and (iii) out-of-period adjustments on the Condensed Consolidated Statement of Comprehensive Income for the three and nine months ended September 28, 2008. Three Months Ended September 28, 2008 Nine Months Ended September 28, 2008 As Previously Reported (1) Restatement Adjustments As Restated As Previously Reported (1) Restatement Adjustments As Restated Net income $ $ ) $ $ $ ) $ Other comprehensive income: Translation adjustment ) - ) ) - ) Unrealized gain on derivatives, net of tax - - Unrealized loss on investments,net of tax ) - ) ) - ) Total comprehensive income $ $ ) $ $ $ ) $ As adjusted to reflect the adoption of new accounting guidance for convertible debt instruments that may be settled in cash upon conversion (see Notes 1). 18 Index The table below summarizes: (i) the adjustments related to the investigation; (ii) errors identified during the course of the investigation; and (iii) out-of-period adjustments on the Condensed Consolidated Statement of Cash Flows for the nine months ended September 28, 2008. Nine Months Ended September 28, 2008 As Previously Reported (1) Restatement Adjustments As Restated Cash flows from operating activities: Net income $ $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation - Depreciation Amortization of other intangible assets - Impairment of investments and long-lived assets - Non-cash interest expense - Amortization of debt issuance costs - Equity in earnings of unconsolidated investees ) ) ) Excess tax benefits from stock-based award activity ) ) Deferred income taxes and other tax liabilities ) Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable ) - ) Costs and estimated earnings in excess of billings ) ) ) Inventories ) ) Prepaid expenses and other assets ) ) Advances to suppliers - Accounts payable and other accrued liabilities Billings in excess of costs and estimated earnings ) ) Customer advances - Net cash provided by operating activities Cash flows from investing activities: Increase in restricted cash and cash equivalents ) - ) Purchases of property, plant and equipment ) ) ) Purchases of available-for-sale securities ) - ) Proceeds from sales or maturities of available-for-sale securities - Cash paid for acquisitions, net of cash acquired ) - ) Cash paid for investments in joint ventures and other non-public companies ) - ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from exercise of stock options - Excess tax benefits from stock-based award activity ) Purchases of stock for tax withholding obligations on vested restricted stock ) - ) Net cash provided by financing activities ) Effects of exchange rate changes on cash and equivalents ) - ) Net decrease in cash and cash equivalents ) - ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ - $ Non-cash transactions: Additions to property, plant and equipment included in accounts payable and other accrued liabilities $ $ ) $ Non-cash interest expense capitalized and added to the cost of qualified assets - Issuance of common stock for purchase acquisition - Change in goodwill relating to adjustments to acquired net assets - As adjusted to reflect the adoption of new accounting guidance for convertible debt instruments that may be settled in cash upon conversion (see Note 1). 19 Index Note 3. BALANCE SHEET COMPONENTS (In thousands) September 27, December28, (As Restated) Accounts receivable, net: Accounts receivable, gross $ $ Less: Allowance for doubtful accounts ) ) Less: Allowance for sales returns ) ) $ $ Prepaid expenses and other current assets: VAT receivables, current portion $ $ 26,489 Deferred tax assets Foreign currency derivatives Other receivables(1) Other prepaid expenses $ $ Includes tolling agreements with suppliers in which the Company provides polysilicon required for silicon ingot manufacturing and procures the manufactured silicon ingots from the suppliers (see Note 11). Other long-term assets: VAT receivables, net of current portion $ $ 6,692 Investments in joint ventures 29,007 Note receivable (2) 10,000 Other $ $ In June 2008, the Company loaned $10.0 million to a third-party private company pursuant to a three-year note receivable that is convertible into equity at the Company’s option. Accrued liabilities: VAT payables $ $ Income taxes payable — Short-term deferred tax liability 5,658 Foreign currency derivatives 45,791 Short-term warranty reserves Employee compensation and employee benefits 19,018 Other $ $ 136,116 Note 4. INVENTORIES (In thousands) September 27, December28, (As Restated) Raw materials(1) $ $ Work-in-process (2) Finished goods(3) $ $ In addition to polysilicon and other raw materials for solar cell manufacturing, raw materials include installation materials for systems projects. In the Annual Report on Form 10-K for the year ended December 28, 2008, solar cells to be sold to customers were previously disclosed as finished goods and solar cells to be manufactured into solar panels at our solar panel assembly facility were previously disclosed as raw materials. In this Quarterly Report on Form 10-Q/A, the balance of work-in-process as of December 28, 2008 is adjusted to include all solar cells. In the Annual Report on Form 10-K for the year ended December 28, 2008, third-party solar panels to be used in the construction of solar power systems by the Systems Segment were previously disclosed as raw materials. In this Quarterly Report on Form 10-Q/A, the balance of finished goods as of December 28, 2008 is adjusted to include third-party solar panels. In addition, the balance of finished goods as of December 28, 2008 increased by $0.2 million for the change in amortization of capitalized non-cash interest expense capitalized in inventory as a result of the Company’s adoption of new accounting guidance for convertible debt instruments that may be settled in cash upon conversion (see Note 1). 20 Index Note 5. PROPERTY, PLANT AND EQUIPMENT (In thousands) September 27, December28, (As Restated) Property, plant and equipment, net: Land and buildings $ $ 13,912 Leasehold improvements 148,190 Manufacturing equipment 387,860 Computer equipment 18,658 Solar power systems Furniture and fixtures 4,327 Construction-in-process Less: Accumulated depreciation ) ) $ $ (1)Property, plant and equipment, net increased $16.6 million for non-cash interest expense associated with the 1.25% debentures and 0.75% debentures that was capitalized and added to the cost of qualified assets as a result of the Company’s adoption of new accounting guidance for convertible debt instruments that may be settled in cash upon conversion (see Note 1). Certain manufacturing equipment associated with solar cell manufacturing lines located at one of the Company’s facilities in the Philippines are collateralized in favor of a third-party by way of a chattel mortgage, a first ranking mortgage and a security interest in the property. The Company provided security for advance payments received from a third-party in fiscal 2008 totaling $40.0 million in the form of collateralized manufacturing equipment with a net book value of $37.7 million and $43.1 million as of September 27, 2009 and December 28, 2008, respectively (see Note 9). The Company evaluates its long-lived assets, including property, plant and equipment and other intangible assets with finite lives (see Note 6), for impairment whenever events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. Factors considered important that could result in an impairment review include significant underperformance relative to expected historical or projected future operating results, significant changes in the manner of use of acquired assets and significant negative industry or economic trends. Ongoing weak global credit market conditions have had a negative impact on the Company’s earnings during the nine months ended September 27, 2009. From time to time, the Company may temporarily remove certain long-lived assets from service based on projections of reduced capacity needs. The Company believes the current adverse change in its business climate resulting in lower forecasted revenue for fiscal 2009 is temporary in nature and does not indicate that the fair values of its long-lived assets have fallen below their carrying values as of September 27, 2009. Note 6. BUSINESS COMBINATION, GOODWILL AND OTHER INTANGIBLE ASSETS Acquisition of Tilt Solar On April 14, 2009, the Company completed the acquisition of Tilt Solar, which was not material to the Company’s financial position or results of operations. Goodwill The following table presents the changes in the carrying amount of goodwill under the Company's reportable business segments: (In thousands) Systems Components Total As of December 28, 2008 $ $ $ Goodwill arising from business combination — Translation adjustment — As of September 27, 2009 $ $ $ 21 Index The balance of goodwill within the Systems Segment increased $0.6 million as of September 27, 2009 due to the Company’s acquisition of Tilt Solar, which represents the excess of the purchase price over the fair value of the underlying net tangible and other intangible assets of Tilt Solar. The Company records a translation adjustment for the revaluation of its Euro and Australian dollar functional currency subsidiaries’ goodwill and other intangible assets into U.S. dollar equivalents. For the nine months ended September 27, 2009, the translation adjustment increased the balance of goodwill within the Components Segment by $1.0 million. Goodwill is tested for impairment at least annually, or more frequently if certain indicators are present. A two-step process is used to test for goodwill impairment. The first step is to determine if there is an indication of impairment by comparing the estimated fair value of each reporting unit to its carrying value including existing goodwill. Goodwill is considered impaired if the carrying value of a reporting unit exceeds the estimated fair value. Upon an indication of impairment, a second step is performed to determine the amount of the impairment by comparing the implied fair value of the reporting unit’s goodwill with its carrying value. The Company conducts its annual impairment test of goodwill as of the Sunday closest to the end of the third fiscal quarter of each year. Impairment of goodwill is tested at the Company’s reporting unit level which in the Company’s case is consistent with its segments. To estimate the fair value of the Systems Segment and Components Segment, the Company utilized a combination of income and market approaches defined as Level 3 inputs under fair value measurement standards (see Note 7). The income approach, specifically a discounted cash flow analysis, included assumptions for, among others, forecasted revenue, gross margin, operating income, working capital cash flow, perpetual growth rates and long-term discount rates, all of which require significant judgment by management. These assumptions took into account the current recessionary environment and its impact on the Company’s business. Based on the impairment test as of September27, 2009, the Company determined there was no impairment. In the event that management determines that the value of goodwill has become impaired, the Company will incur an accounting charge for the amount of the impairment during the fiscal quarter in which the determination is made. Other Intangible Assets The following tables present details of the Company's acquired other intangible assets: (In thousands) Gross Accumulated Amortization Net As of September 27, 2009 Patents and purchased technology $ $ ) $ Purchased in-process research and development — Trade names ) Customer relationships and other ) $ $ ) $ As of December28, 2008 Patents and purchased technology $ $ ) $ 20,076 Trade names ) 816 Customer relationships and other ) $ $ ) $ In connection with the acquisition of Tilt Solar in the second quarter of fiscal 2009, the Company recorded $1.5 million of other intangible assets. All of the Company’s acquired other intangible assets are subject to amortization. Amortization expense for other intangible assets totaled $4.1 million and $12.3 million for the three and nine months ended September 27, 2009, respectively, and $4.2 million and $12.6 million for the three and nine months ended September 28, 2008, respectively. As of September 27, 2009, the estimated future amortization expense related to other intangible assets is as follows (in thousands): 2009 (remaining three months) $ Thereafter $ Note 7. INVESTMENTS The Company’s investments are carried at fair value. Fair values are determined based upon a hierarchy that prioritizes the inputs to valuation techniques by assigning the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities ("Level 1") and the lowest priority to unobservable inputs ("Level 3"). Level 2 measurements are inputs that are observable for assets or liabilities, either directly or indirectly, other than quoted prices included within Level 1. 22 Index Assets Measured at Fair Value on a Recurring Basis The following tables present information about the Company’s investments in available-for-sale debt and equity securities that are measured at fair value on a recurring basis and indicate the fair value hierarchy of the valuation techniques utilized by the Company to determine such fair value. Information about the Company’s foreign currency derivatives measured at fair value on a recurring basis is disclosed in Note 15. The Company does not have any nonfinancial assets or liabilities that are recognized or disclosed at fair value in its condensed consolidated financial statements on a recurring basis. September 27, 2009 (In thousands) Level 1 Level 2 Level 3 Total Assets Money market funds $ $ — $ $ Bank notes — — Corporate securities — — Total available-for-sale securities $ December 28, 2008 (In thousands) Level 1 Level 2 Level 3 Total Assets Money market funds $ $ — $ $ Bank notes — — Corporate securities — Total available-for-sale securities $ Available-for-sale securities utilizing Level 3 inputs to determine fair value are comprised of investments in money market funds totaling $0.8 million and $7.2 million as of September 27, 2009 and December 28, 2008, respectively, and auction rate securities totaling $8.4 million and $23.6 million as of September 27, 2009 and December 28, 2008, respectively. Money Market Funds Investments in money market funds utilizing Level 3 inputs consist of the Company’s investments in the Reserve Primary Fund and the Reserve International Liquidity Fund (collectively referred to as the "Reserve Funds"). The net asset value per share for the Reserve Funds fell below $1.00 because the funds had investments in Lehman, which filed for bankruptcy on September 15, 2008. As a result of this event, the Reserve Funds wrote down their investments in Lehman to zero and also announced that the funds would be closed and distributed to holders. The Company has estimated its loss on the Reserve Funds to be approximately $2.2 million based upon information publicly disclosed by the Reserve Funds relative to its holdings and remaining obligations. The Company recorded impairment charges of zero and $1.2 million in the three and nine months ended September 27, 2009, respectively, and $0.9 million in both the three and nine months ended September 28, 2008, in “Other, net” in its Condensed Consolidated Statements of Operations, thereby establishing a new cost basis for each fund. The Company’s other money market fund instruments are classified within Level 1 of the fair value hierarchy because they are valued using quoted prices for identical instruments in active markets. Auction Rate Securities Auction rate securities in which the Company invested are primarily student loans, the majority of which are triple-A rated and substantially guaranteed by the U.S. government under the Federal Family Education Loan Program (“FFELP”). Historically, these securities have provided liquidity through a Dutch auction at pre-determined intervals every 7 to 49 days. At the end of each reset period, investors can continue to hold the securities or sell the securities at par through an auction process. The “stated” or “contractual” maturities for these securities generally are between 20 to 30 years. Beginning in February 2008, the auction rate securities market experienced a significant increase in the number of failed auctions, resulting from a lack of liquidity, which occurs when sell orders exceed buy orders, and does not necessarily signify a default by the issuer. All auction rate securities held by the Company have failed to clear at auctions in subsequent periods. For failed auctions, the Company continues to earn interest on these investments at the contractual rate. Prior to 2008, failed auctions rarely occurred, however, such failures could continue to occur in the future. In the event the Company needs to access funds invested in such auction rate securities, the Company will not be able to do so until a future auction is successful, the issuer redeems the securities, a buyer is found outside of the auction process or the securities mature. Accordingly, auction rate securities held are classified as “Long-term investments” in the Condensed Consolidated Balance Sheets, because they are not expected to be used to fund current operations and such classification is consistent with the stated contractual maturities of the securities. 23 Index The Company determined that use of a valuation model was the best available technique for measuring the fair value of its auction rate securities. The Company used an income approach valuation model to estimate the price that would be received to sell its securities in an orderly transaction between market participants ("exit price") as of the balance sheet dates. The exit price was derived as the weighted average present value of expected cash flows over various periods of illiquidity, using a risk adjusted discount rate that was based on the credit risk and liquidity risk of the securities. While the valuation model was based on both Level 2 (credit quality and interest rates) and Level 3 inputs, the Company determined that the Level 3 inputs were the most significant to the overall fair value measurement, particularly the estimates of risk adjusted discount rates and ranges of expected periods of illiquidity. The valuation model also reflected the Company's intention to hold its auction rate securities until they can be liquidated in a market that facilitates orderly transactions. The following key assumptions were used in the valuation model: Ÿ 5 years to liquidity; Ÿ continued receipt of contractual interest which provides a premium spread for failed auctions; and Ÿ discount rates ranging from 3.7% to 7.8%, which incorporates a spread for both credit and liquidity risk. Based on these assumptions, the Company estimated that the auction rate securities with a stated par value of $9.9 million as ofSeptember 27, 2009 would be valued at approximately 85% of their stated par value, or $8.4 million, representing a decline in value of approximately $1.5 million.As ofDecember 28, 2008, the Company estimated that auction rate securities with a stated par value of $26.1 million would be valued at approximately 91% of their stated par value, or $23.6 million, representing a decline in value of approximately $2.5 million. Due to one auction rate security’s downgrade from a triple-A rating to a Baa1 rating, the length of time that has passed since the auctions failed and the ongoing uncertainties regarding future access to liquidity, the Company has determined the impairment is other-than-temporary and recorded impairment losses of $0.2 million and $0.8 million in the three and nine months ended September 27, 2009, respectively, and $2.5 million in the fourth quarter of fiscal 2008, in “Other, net” in its Condensed Consolidated Statements of Operations. The following table provides a summary of changes in fair value of the Company’s available-for-sale securities utilizing Level 3 inputsfor the nine monthsended September 27, 2009: (In thousands) Money Market Funds Auction Rate Securities Balance as ofDecember 28, 2008 $ $ Sales and distributions (1) ) ) Impairment loss recorded in “Other, net” ) ) Balance as ofSeptember 27, 2009 (2) $ $ (1)In the three and nine months ended September 27, 2009, the Company sold auction rate securitieswith a carrying value of $9.9 million and $14.4 million, respectively, for $9.8 million and $14.4 million, respectively, tothird-parties outside of the auction process and received distributions of zero and $5.2 million, respectively, from the Reserve Funds. (2)In October 2009, the Company sold an auction rate security with a carrying value of $4.0 million for $4.1 million to a third-party outside of the auction process and received distributions of $0.5 million from the Reserve Funds. The following table provides a summary of changes in fair value of the Company’s available-for-sale securities utilizing Level 3 inputsfor the nine months endedSeptember 28, 2008: (In thousands) Money Market Funds Auction Rate Securities Balance as ofDecember 31, 2007 $ — $ — Transfers from Level 1 to Level 3 — Transfers from Level 2 to Level 3 — Purchases — Sales and distributions (1) — ) Impairment loss recorded in “Other, net” ) — Unrealized loss included in “Other comprehensive income” — ) Balance as ofSeptember 28, 2008 $ $ (1)In both the three and nine months ended September 28, 2008, the Company sold auction rate securities with a carrying value of $12.5 million for their stated par value of $13.0 milliontothe issuer of the securities outside of the auction process. 24 Index The following table summarizes unrealized gains and losses by major security type designated as available-for-sale: September 27,2009 December28,2008 Unrealized Unrealized (Inthousands) Cost Gross Gains Gross Losses Fair Value Cost Gross Gains Gross Losses Fair Value Money market funds $ $ — $ — $ $ $ — $ — $ Bank notes — Corporate securities — — 2 ) Total available-for-sale securities $ $ — $ — $ $ $ 2 $ ) $ The classification of available-for-sale securities and cash deposits is as follows: September27,2009 December28,2008 (Inthousands) Available- For-Sale Cash Deposits Total Available- For-Sale Cash Deposits Total Cash and cash equivalents $ Short-term restricted cash(1) — — Short-term investments — — Long-term restricted cash(1, 2) — Long-term investments — — $ Includes cash collateralized bank standby letters of credit the Company provided to securitize advance payments received from customers. Includes cash obtained under the Company’s facility agreement with the Malaysian Government to finance the construction of its planned third solar cell manufacturing facility in Malaysia. The contractual maturities of available-for-sale securities is as follows: (Inthousands) September 27, December 28, Due in less than one year $ $ 293,979 Due fromone to twenty years $ $ 317,556 Contractual maturities of available-for-sale securities as of December 28, 2008 is adjusted in this Quarterly Report on Form 10-Q/A to reflect the maturities of the debt and equity securities rather than the maturities of the bank standby letters of credit, as previously presented in the Annual Report on Form 10-K for the year ended December 28, 2008. The majority of the Company’s cash collateralized bank standby letters of credit have longer maturities than the related debt and equity securities used to collateralize such customer advance payments. Assets Measured at Fair Value on a Non-Recurring Basis The Company holds minority investments comprised of common and preferred stock in certain non-public companies. The Company monitors these minority investments for impairment which are included in other long-term assets in its Condensed Consolidated Balance Sheets and records reductions in the carrying values when necessary. Circumstances that indicate an other-than-temporary decline include valuation ascribed to the issuing company in subsequent financing rounds, decreases in quoted market price and declines in operations of the issuer. As of September 27, 2009 and December 28, 2008, the Company had $36.0 million and $29.0 million, respectively, in investments in joint ventures accounted for under the equity method and $4.6 million and $3.1 million, respectively, in investments accounted for under the cost method (see Note 12). During the fourth quarter of fiscal 2008, the Company recorded an other-than-temporary impairment charge of $1.9 million on a non-publicly traded investment accounted for using the cost method, due to the deterioration of the credit market and economic environment. 25 Index The following table provides a summary of changes in fair value of the Company’s investments in non-public companies during the nine months ended September 27, 2009 and September 28, 2008, all of which utilize Level 3 inputs under the fair value hierarchy: Common and Preferred Stock (In thousands) September 27, September 28, Balance at the beginning of the period $ $ Purchases Payments ) — Equity in earnings of unconsolidated investees Balance at the end of the period $ $ Note 8. ADVANCES TO SUPPLIERS The Company has entered into agreements with various polysilicon, ingot, wafer, solar cell and solar panel vendors that specify future quantities and pricing of products to be supplied by the vendors for periods up to 12 years. Certain agreements also provide for penalties or forfeiture of advanced deposits in the event the Company terminates the arrangements (see Note 11). Under certain agreements, the Company is required to make prepayments to the vendors over the terms of the arrangements. During the nine months ended September 27, 2009, the Company paid advances totaling $11.1 million in accordance with the terms of existing supply agreements. As of September 27, 2009 and December 28, 2008, advances to suppliers totaled $137.6 million and $162.6 million, respectively, the current portion of which is $22.4 million and $43.2 million, respectively. Three suppliers accounted for 67%, 22% and 8% of total advances to suppliers as of September 27, 2009, and 57%, 19% and 18% as of December28, 2008. The Company’s future prepayment obligations related to these agreements with suppliers as of September 27, 2009 are as follows (in thousands): 2009 (remaining three months) $ $ In October 2009, the Company paid an additional advance of $37.7 million in accordance with the terms of an existing supply agreement. Note 9. ADVANCES FROM CUSTOMERS From time to time, the Company enters into agreements where customers make advances for future purchases of solar power products. In general, the Company pays no interest on the advances and applies the advances as shipments of products occur. In August 2007, the Company entered into an agreement with a third-party to supply polysilicon.Under the polysilicon agreement, the Company received advances of $40.0 million in each of fiscal 2008 and 2007 from this third-party. Commencing in fiscal 2010 and continuing through 2019, these advance payments are to be applied as a credit against the third-party’s polysilicon purchases from the Company. Such polysilicon is expected to be used by thethird-partyto manufacture ingots, and potentially wafers, which are to be sold to the Company under an ingot supply agreement. As of September 27, 2009, the outstanding advance was $80.0 million of which $6.0 million had been classified in short-term customer advances and $74.0 million in long-term customer advances in the accompanying Condensed Consolidated Balance Sheet, based on projected product shipment dates.As of December28, 2008, the outstanding advance of $80.0million was classified in long-term customer advances.The Company provided security for advances of $80.0 million in the form of collateralized manufacturing equipment with a net book value of $37.7 million and $43.1 million as of September 27, 2009 and December 28, 2008, respectively, and $40.0 million of letters of credit issued by Wells Fargo Bank, N.A. (“Wells Fargo”) under the uncollateralized letter of credit subfeature (see Notes 5 and 13). In April 2005, the Company entered into an agreement with one of its customers to supply solar cells. As part of this agreement, the customer agreed to fund 30.0 million Euros (approximately $35.5 million based on the exchange rate as of January 1, 2006) for the expansion of the Company’s manufacturing capacity to support this customer’s solar cell product demand. Beginning on January1, 2006, the Company was obligated to pay interest at a rate of 5.7% per annum on the remaining unpaid balance. The Company’s settlement of principal on the advance was recognized over product deliveries at a specified rate on a per-unit-of-product-delivered basis through the third quarter of fiscal 2009. As of September27, 2009, this customer’s remaining outstanding advance was 2.9million Euros (approximately $4.2 million based on the exchange rate as of September 27, 2009) and was classified in short-term customer advances.The value of the customer’s open purchase orders in the fourth quarter of fiscal 2009 is expected to offset substantially all, if not all, of the remaining outstanding advance. As of December28, 2008, this customer’s remaining outstanding advance was 12.5million Euros (approximately $17.5 million based on the exchange rate as of December 28, 2008) of which $8.4 million and $9.1 million had been classified in short-term and long-term customer advances, respectively.The Company utilized all funds advanced by this customer towards expansion of the Company’s manufacturing capacity. 26 Index The Company has also entered into other agreements with customers who have made advance payments for solar power products. These advances will be applied as shipments of product occur. As of both September 27, 2009 and December 28, 2008, such customers had made advances of $12.9 million in the aggregate. The estimated utilization of advances from customers as of September 27, 2009 is as follows (in thousands): 2009 (remaining three months) $ Thereafter $ Note 10. RESTRUCTURING COSTS In response to deteriorating economic conditions, the Company reduced its global workforce of regular employeesby approximately 80 positions during the first half of fiscal 2009 in order to reduce its annual operating expenses. The restructuring actions included charges of zero and $1.7 million in the three and nine months ended September 27, 2009, respectively, for severance, benefits and related costs. A summary of the charges in the Condensed Consolidated Statements of Operations resulting from workforce reductions during the three and nine months ended September 27, 2009 is as follows: (In thousands) Three Months Ended Nine Months Ended Cost of systems revenue $
